Title: From Alexander Hamilton to Isaac Holmes, 4 September 1794
From: Hamilton, Alexander
To: Holmes, Isaac



Treasury DepartmentSepr. 4. 1794
Sir

A temporary absence from the seat of Government, an extreme press of still more urgent business since my return and ill health have conspired to delay an answer to your letter of the 30th of June last. My regret at this delay has become extreme since the receipt of your letter of the 9th of August, which shews the continuance of a most unfortunate & mischievous error—contrary to what I had hoped considering the very plain tenor of the Act of Congress entitled “An Act in addition to the Act for the punishment of certain Crimes against the UStates” passed the 5th of June last.
The construction that expressions “Equipments of a doubtful nature as being applicable either to Commerce or War are deemed lawful” which occur in the 4th & 5th of the rules transmitted in my letter of the 4th of Aug 1793—were intended to tolerate the fitting and arming of vessels for defence or for merchandize and war is wholly erroneous, and as far as I know peculiar to Charlestown.
It is to the last degree embarrassing to conceive how such a construction could have been reconciled to the clear terms of the first rule which declare that “The original arming and equipping of vessels in ports of the UStates by any of the belligerent parties for military service, offensive or defensive is deemed unlawful.”
Now all arming is for military service offensive or defensive. It is for war, for combat, which is military service, to commit or to repel hostility, the first being offensive the last defensive. A letter of Marque, armed for the protection of her Merchandize, is as unequivocally a vessel armed for military service as a frigate, though the object be primarily and principally self-defence. Indeed the having or being without a commission can make no difference in the case—tis the arming ’tis the warlike nature of an equipment that is the criterion of its destination for military service.

I observe with surprise the idea that a Commission was deemed to be within the meaning of the word “equipping” in the first rule. It is repugnant to the familiar and obvious sense of the term; which includes only those things which are done to the Vessel herself as a machine, and perhaps articles of furniture & supply; but was never before (I believe) understood to comprehend a military Commission. If this had been intended, the expression would naturally have been “arming equipping and commissioning” the stopping at the second term was a manifest exclusion of the last.
It follows that every thing which has been permitted under this unfortunate construction of the rules has been a contravention of them and of the Neutrality of the Ustates.
What then it may be asked was intended by the terms “Equipment, of a doubtful nature as being applicable either to commerce or War?” I will answer by stating a case or two that occurred. A vessel had her waste board raised considerably higher than is usual & strengthened with additional timber & plank which was understood to be preparatory to the opening of Port Holes. This was considered as an equipment of a doubtful nature. ’Till port holes were actually opened it could not be pronounced with certainty that the object was a military one. But port holes themselves have been determined to be a military equipment, being foreign to mere navigation, and solely adapted to combat or war.
Again—A French Privateer procured at Baltimore an extra number of oars. It was suggested, that this must have been for military service, as it was intirely unusual to have so great a number for mere navigation. The determination was that it was an equipment of a doubtful nature & therefore permitted. An oar is purely an instrument of navigation—the having an extra number did not clearly alter the nature of the Equipment. There was no certain criterion by which to determine what excess should change the nature of the thing.
But how could it have been imagined for a moment that arms were an equipment of a doubtful nature? Their peculiar & appropriate use is war offensive or defensive. The first rule proves that defensive equipments was as much intended to be prohibited as offensive ones. It is manifest too that any difference in this particular was liable to a degree of evasion that would intirely defeat the regulations.
I feel myself compelled to ask how it has happened, that a construction of this kind, about the justness of which doubts must certainly have been entertained, defeating in its operation the manifest intention of the Executive Government could have been adopted & so long acted upon without resorting for an explanation to this Department?
As to the construction which the District Attorney has given to the Act, I must acknowlege that it intirely confounds me. After what has been said, I need scarcely add that it must not govern your conduct.
You are to consider all arming or augmentation of force by or for any of the belligerent parties as absolutely prohibitted, & you are to act accordingly. I request too that you will communicate the substance of this letter both to the Governor & to the District Attorney.
It is my duty to lay before The President the correspondence to which this is a reply. His chagrin, I may anticipate, will not be less than mine.
With consideration   I am   sir   Your obed ser
The Collector of Charles Town
